Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed. Claims 1 and 9 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Dixon (US 8172271), Fahl et al. (US 5791694), Chen (US 8876169) and Chang (US 6543812).  Suffice it to say, none of the cited prior art discloses an ergonomic cam lock fitting, comprising: a)    a male and a female conduit, said male and female conduits adapted for being connected to each other; b)    a first and a second pair of cam members, each pair having first and second cam members, a pair of said cam members being pivotally disposed on opposite sides of said female conduit, each said cam member having a lever portion and a cam portion; c)    each said second cam member having an inner lever portion and each said first cam member having an outer lever portion, said inner lever portion and said outer lever portion are substantially axially aligned; d)    a first pull ring member disposed on said outer lever portion and a second pull ring member disposed on said inner lever portion for moving said first and second cam members from said closed position to said open position, said first pull ring member is larger than said second poll ring member as would be seen in a top view so that said inner lever portion is more difficult to open than said outer lever portion; as claimed in independent claim 1, or a method for assembling an ergonomic cam lock fitting, comprising the steps of: a) providing a male and a female conduit adapted for connection to each other; b) providing a first and a second pair of cam members, each pair having first and second cam providing an inner lever portion on each second earn member and an first cam member, and substantially aligning the axes of the inner and outer lever portion on each lever portions; d) providing a first pull ring member on each outer lever portion and a second pull ring member on each inner lever portion for moving the first and second cam members from the closed position to the open position, the first pull ring member is larger than the second pull ring member as would be seen in a top view so that the inner lever portion is more difficult to open than the outer lever portion; as claimed in independent claim 8; and as such does not anticipate the instant invention as disclosed in independent claims 1 and 8.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 8.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726